VAUGHN, Judge.
We find no merit in defendant’s contention that the court could have properly dismissed the action on the grounds that plaintiffs failed to show an insurable interest in the property.
- We now consider whether the court should have, as it apparently did, dismissed the action because it was not started within one year of the loss. The “Standard Fire Insurance Policy for North Carolina” must include the following:
“No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless . . . commenced within twelve months next after, inception of the loss.” G.S. 58-176.
The loss occurred on 26 January 1971. Plaintiffs’ original suit 'was started on 25 January 1972. Defendant contends that suit on the policy actually in effect was not commenced until. 19. May 1972, the date plaintiffs filed the amended complaint which was more than one year after the loss.
G.S. 1A-1, Rule 15(c) provides that:
“ (c) Relation back of amendments. — A claim asserted in an amended-pleading is deemed to have been interposed *167at the time the claim in the original pleading was inters posed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading.”
In substance, the original complaint gave defendant fair notice that plaintiffs claimed that:
(1) plaintiffs owned certain described buildings;
(2) the buildings were damaged by a storm on 26 January 1971;
(3) defendant had issued a policy to insure plaintiffs against the described loss;
(4) a policy issued by defendant was in effect at the time of the loss;
(5) plaintiffs had notified defendant of the loss;
(6) after notice and demand, defendant refused to pay the claim;
(7) defendant was indebted to plaintiffs for the amount of the loss;
(8) they were entitled to and demanded judgment in the amount of the loss.
The original complaint, therefore, would not have been subject to dismissal for failure to state a claim upon which relief can be granted. It contained a “ . . . statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved showing that the pleader is entitled to relief, and (2) A demand, for judgment for the relief to which he deems himself entitled.” G.S. 1A-1, Rule 8. These are the same matters plaintiffs undertook to prove under the pleadings as amended.
When served with plaintiffs’ original complaint defendant knew that plaintiffs claimed a loss to the premises for which they contended defendant was liable. It knew that a policy numbered as alleged in the complaint had been cancelled but also knew that except for the number, it did insure the described premises under a policy as alleged in the complaint. This was *168adequate notice to allow them to meet the claim as amended. In no way could they have been prejudiced by plaintiffs’ mis-takingly pleading the number which defendant had affixed to the agreement to insure the premises. It was, therefore, error to dismiss the action and the judgment must be reversed.
Reversed.
Judges Britt and Parker concur.